 

 

`PART lli. NOTiF|CATlON THAT TRANSCR|PT HAS BEEN F|LED |N THE DlSTRiCT COURT (To be completed by Court Reporter on date of filing transcript in District Court

CaSe: 3214-CV-OO454-WHR DOC #Z 281 Filed: 02/15/19 Page: l Of l PAGE|D #Z 20085

READ lNSTRUCT|ONS ON THE NEXT PAGE
TRANSCR!PT ORDER
List on this form §§ transcript you are ordering from ge court reporter.
Use a separate form for each reporter and docket each form separately in the Sixth Circuit ECF database.

 

 

 

District Court SOUtl'lel"l'l DlStl'lCt Of Oth at DthOn District Court Docl<et Number 3114~CV'00454
Short Case Title Sherrod, et al. V. Wllllam$, et al.
Date Notice of Appeai Fiied by Clerk of District Court JanUal'y 25, 2019 COA# 19'3077

 

PART 1 (TO BE COMPLETED BY PARTY ORDERiNG TRANSCR|PT, THE FORM MUST BE SiGNED WHETHER OR NOT TRANSCR|PT |S ORDERED).
A. Comp|ete one of the following:

l No Hearings

l Transcript is unnecessary for appeal purposes

l Transcript is already on the file in District Court Cierk's Office

This is to order a transcript of the following proceedings: (specify exact dates ofproceedings)

.lUDGE l\/lAGlSTRATE HEAR|NG DATE Sl COURT REPORTER
Pre-tria|proceedings JUClqe RlCe JUne 25, 2018 Debl"a l:Utrell

 

 

Tesrimonv ispecifv Wifnessesi Judge Rice and attorneys for Piaintiffs, Beavercreek Defendants, and Wa|mart Defendants

 

 

Other(Spedfy, The hearing Was a telephone conference discussing briefing and deposition issues.

 

 

.TRANSCR|PT OF THE FOLLOW|NG PROCEED|NGS WiLL BE PROV|DED ONLY |F SPECiALLY AUTHORiZED. SEE |TEi\/| 13 CJA FORi\/| 24
Voir Dire Opening statement of plaintiff Opening statement of defendant
Jury instructions C|osing argument of plaintiff C|osing argument of defendant

iFAlLURE TO SPECIFY lN ADEQUATE DETAiLTHOSE PROCEEDlNGS TO BE TRANSCRlBED, OR FA|LURE TO l\/lAKE PROMPT SATlSFACTORY F|NANCiAL ARRANGEMENTS
FOR TRANSCR|PT, ARE GROUNDS FOR D|Si\/|iSSAL OF THE APPEAL.

B. This is to certify that satisfactory financial arrangements have been completed With the court reporter for payment of the cost of the transcript
This method of payment will be:
l Criminal iustice Act (Attach copy of CJA Form 24)
Private Funds

mate Arran ments to be made upon court reporter return to office 2/21/19.

 

 

 

`Signature yj/‘Q/ic\ m W PrimName Edward J. Dowd Counse,for Beavercreek Defendani
Add,ess 8163 old Yl@mkee st., ste. c, Dayton, oH 45458 Te,ephone (937) 222-2333

 

 

ALLOWANCE BY THE COURT OF LEAVE TO PROCEED lN FORi\/|A PAUPER|S |N A C|VILAPPEAL
DOES NOT ENT|TLE THE L|TlGANT TO HAVE TRANSCR|PT AT GOVERNl\/lENT EXPENSE.

 

PART |i. COURT REFORTER ACKNO\A_|_.E')GMENT (To be completed by the Court Reporter a_nd forwarded to the Court of AEEeais within 10 days after receipt).

Date transcript order Estimated completion date; if not within 45 days of the date financial Estimated number of pages
received arrangements made, motion for extension to be made to Court of Appeais

 

 

 

 

Arrangements for payment were made on
Arrangements for payment have not been made pursuant to FRAP (10(b))

 

Date Signature of Court Reporter Telephone

g and notification must be forwarded to Court of Appea|s on the same date).

This is to certify that the transcript has been completed and filed with the District Court today.

Actua| Number of Pages Actua| Number of Volumes

Date Signature of Court Reporter

 

 

